Name: Commission Regulation (EC) NoÃ 939/2007 of 7 August 2007 amending Regulation (EC) NoÃ 917/2004 laying down detailed rules for the application of Council Regulation (EC) NoÃ 797/2004 on measures improving general conditions for the production and marketing of apiculture products
 Type: Regulation
 Subject Matter: European Union law;  production;  agricultural activity;  marketing
 Date Published: nan

 8.8.2007 EN Official Journal of the European Union L 207/3 COMMISSION REGULATION (EC) No 939/2007 of 7 August 2007 amending Regulation (EC) No 917/2004 laying down detailed rules for the application of Council Regulation (EC) No 797/2004 on measures improving general conditions for the production and marketing of apiculture products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 797/2004 of 26 April 2004 on measures improving general conditions for the production and marketing of apiculture products (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 917/2004 (2) lays down provisions for the implementation of the national annual programmes provided for in Regulation (EC) No 797/2004. The Communitys financial contribution to these programmes is based on the bee census in each Member State as set out in the Annex to Regulation (EC) No 917/2004. (2) In the Member States communications updating the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 917/2004, there have been changes in the number of hives. (3) Regulation (EC) No 917/2004 should therefore be amended accordingly. (4) Given that Article 2(3) of Regulation (EC) No 917/2004 fixes 31 August as the final date for implementation of measures under annual programmes, this Regulation should apply from the 2007/2008 marketing year. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 917/2004 shall be replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply for the first time to the annual programmes covering the 2007/2008 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 125, 28.4.2004, p. 1. (2) OJ L 163, 30.4.2004, p. 83. Regulation as last amended by Regulation (EC) No 811/2007 (OJ L 182, 12.7.2007, p. 5). ANNEX ANNEX I Member State Bee census Number of hives BE 110 000 BG 671 674 CZ 525 560 DK 170 000 DE 751 000 EE 33 000 EL 1 467 690 ES 2 320 949 FR 1 360 973 IE 22 000 IT 1 157 133 CY 44 338 LV 62 200 LT 85 015 LU 9 267 HU 900 000 MT 1 938 NL 80 000 AT 311 000 PL 1 091 930 PT 555 049 RO 975 062 SI 170 682 SK 246 259 FI 56 000 SE 150 000 UK 274 000 EU 27 13 602 719